FILED
                                                                        OCTOBER 8, 2020
                                                                   In the Office of the Clerk of Court
                                                                  WA State Court of Appeals, Division III



         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                          )         No. 37070-4-III
                                              )
                     Respondent,              )
                                              )
              v.                              )         UNPUBLISHED OPINION
                                              )
EDWARD JON GUNN,                              )
                                              )
                     Appellant.               )

       LAWRENCE-BERREY, J. — Edward Gunn appeals after a jury found him guilty of

possession of methamphetamine. He argues the trial court erred in denying his motion to

suppress the drug evidence. Specifically, he argues information provided by an informant

to law enforcement was not sufficiently reliable to support stopping and detaining him.

We disagree and affirm.

                                          FACTS

       On June 9, 2018, Sergeant Michael Jordan of the Whitman County Sheriff’s Office

was on duty and provided backup to Officer Handley with an arrestee, Amy Trujillo.

Sergeant Jordan assisted by searching Ms. Trujillo’s purse. He discovered needles, a

container with heroin residue, and a digital scale with heroin residue. Officer Handley

arrested Ms. Trujillo for possession of a controlled substance.
No. 37070-4-III
State v. Gunn


      Before going to jail, Ms. Trujillo offered information regarding an individual

selling drugs in the Whitman County area. Sergeant Jordan told Ms. Trujillo if she

provided information about the individual selling drugs, he would not book her into jail

and he would talk with the prosecutor about reducing the charges against her.

      Ms. Trujillo told Sergeant Jordan that she had bought drugs from Edward Gunn in

the past. She explained she had earlier arranged to buy $200 worth of methamphetamine

from him that night. She also said that Gunn had raped her in the past and she was afraid

of him.

      Sergeant Jordan asked Ms. Trujillo to call Gunn. While in the back of Sergeant

Jordan’s car, with her telephone on speaker, Ms. Trujillo called Gunn and asked to buy a

“ball”1 of methamphetamine for $200. Sergeant Jordan could hear a man’s voice over the

speaker phone say he had drugs with him in his car, and he was at Walgreen’s in Moscow

and was driving back to Pullman. Ms. Trujillo then arranged to meet the man at his house

to make the purchase.




      A “ball” of methamphetamine is drug lingo for one-eighth of one ounce of
      1

methamphetamine.

                                            2
No. 37070-4-III
State v. Gunn


      Sergeant Jordan believed that Ms. Trujillo’s tip that Gunn would sell her

methamphetamine was reliable. Sergeant Jordan had worked with her in the past and had

apprehended two subjects with felony warrants based on her information.

      Ms. Trujillo told Sergeant Jordan where Gunn lived and that he often was

accompanied by a person who was armed. The address she provided was consistent with

Gunn’s address in law enforcement’s database. Further, Sergeant Jordan looked at

Gunn’s criminal history, which showed he had a recent criminal conviction for delivery of

a controlled substance.

      Sergeant Jordan then arranged with Pullman police officers for them to stop Gunn

when he arrived at his residence. Ms. Trujillo told Sergeant Jordan that Gunn drove a

blue Oldsmobile. Sergeant Jordan waited with Ms. Trujillo in his car near Gunn’s

residence for Gunn to arrive. About 30 to 45 minutes after Ms. Trujillo’s earlier phone

conversation with the man, Sergeant Jordan saw a blue Oldsmobile turn down the street

where Gunn lived. Ms. Trujillo confirmed that the car belonged to Gunn. Sergeant

Jordan advised the Pullman police officers that the Oldsmobile was Gunn’s, and the

officers stopped the car. Gunn was inside the car alone.




                                            3
No. 37070-4-III
State v. Gunn


       Law enforcement detained Gunn, advised him of his Miranda2 rights, and Gunn

agreed to answer questions. Gunn admitted to Sergeant Jordan that he had five grams of

methamphetamine in his car. Gunn stated he was going to sell the drugs to friends in the

Pullman area. Sergeant Jordan recovered two small “baggies” from Gunn’s car, and

Gunn admitted the white substance in the baggies was methamphetamine.

       The State charged Gunn with two crimes, including one count of possession of a

controlled substance with intent to deliver. Before trial, Gunn moved to suppress the

methamphetamine recovered from his car. Gunn argued that officers did not have

articulable suspicion to stop his car because Ms. Trujillo’s information was unreliable.

       The court held a CrR 3.6 hearing and the testimony reflected the aforementioned

facts. The trial court found Ms. Trujillo demonstrated more than sufficient indicia of

reliability and denied Gunn’s motion to suppress the methamphetamine. The court

entered the following relevant findings of fact:

       2.1      Ms. Trujillo may have had a mixed motive for turning in Mr. Gunn.
                She might have had more motive than just to rid society of drug
                deals, she may have not liked him.
       2.2      She had a motive for truthfulness, she was trying to get a deal.
       2.3      The information she gave, was accurate, reliable and based on her
                observation of her telephone call she had with him using drug
                language.


       2
           Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                              4
No. 37070-4-III
State v. Gunn


       2.4      She called the phone number she indicated was the defendant’s
                phone number, the voice on the phone was a male voice and they
                arranged a buy at his house in Pullman.
       2.5      She described the defendant’s car, she identified the defendant’s car
                and it was exactly the car that she described that showed up.
       2.6      She gave the defendant’s name when and she identified where he
                was coming from and when he was going to get there.
       2.7      Everything she said would happen did in fact happen.
       2.8      Sgt. Jordan did some background checking on the defendant [and]
                found that he had drug possession history and confirmed his address.
       2.9      Sgt. Jordan heard a male voice on speaker phone agree to sell Ms.
                Trujillo $200 worth of meth, that he had the drugs in his car, and that
                he was in Moscow and would meet her at his house in Pullman.
       2.10     When the defendant’s blue Oldsmobile appeared at the dead end of
                the street on which he lived at about the expected time, it was further
                corroboration of the informant’s information.

Clerk’s Papers (CP) at 42.

       The trial court concluded that Ms. Trujillo’s statement that Gunn agreed to sell

methamphetamine to her had sufficient indicia of reliability. And because Ms. Trujillo

was reliable and her statements had sufficient indicia of reliability, the trial court

concluded that the Terry3 stop was based on reasonable articulable suspicion and denied

Gunn’s motion to suppress.




       3
           Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).

                                               5
No. 37070-4-III
State v. Gunn


       Gunn proceeded to a jury trial. The jury found Gunn not guilty of possession of a

controlled substance with intent to deliver, but guilty of the lesser included offense of

possession of a controlled substance.

       Gunn timely appealed.

                                        ANALYSIS

       Gunn contends that substantial evidence does not support the trial court’s finding

of fact 2.7, and the trial court erred by concluding that the officers had a reasonable and

articulable suspicion to stop him. We disagree.

       We review challenged findings of fact to determine whether they are supported by

substantial evidence. State v. Dobbs, 180 Wn.2d 1, 10, 320 P.3d 705 (2014).

“‘Substantial evidence exists where there is a sufficient quantity of evidence in the record

to persuade a fair-minded, rational person of the truth of the finding.’” State v. Schultz,

170 Wn.2d 746, 753, 248 P.3d 484 (2011) (quoting State v. Hill, 123 Wn.2d 641, 644,

870 P.2d 313 (1994)). Unchallenged findings of fact from a suppression hearing are

verities on appeal. State v. Smith, 165 Wn.2d 511, 516, 199 P.3d 386 (2009). This court

reviews a trial court’s conclusions of law pertaining to suppression of evidence de novo.

Id.




                                              6
No. 37070-4-III
State v. Gunn


       The challenged finding reads: “Everything [Ms. Trujillo] said would happen did in

fact happen.” CP at 42 (Finding of Fact 2.7). Gunn contends this finding is not

supported by substantial evidence. He argues: (1) Ms. Trujillo told law enforcement she

already had an arrangement with Gunn, but then she called Gunn and made the

arrangement, (2) she told police she was extremely frightened of Gunn, yet he was one of

her drug dealers, (3) the man on the phone said he was in Moscow, about a 15 minute

drive from Gunn’s house, but Gunn did not arrive at his house until 30 to 45 minutes after

the telephone conversation, and (4) Ms. Trujillo told police that Gunn was often

accompanied by an armed individual in his car but he was alone when law enforcement

detained him.

       First, the fact that Ms. Trujillo already had an arrangement with Gunn, but then

called again at the direction of law enforcement does not undercut the trial court’s

finding. The telephone call in the presence of Sergeant Jordan was consistent with the

details Ms. Trujillo provided before the call that she was going to buy $200 of

methamphetamine from Gunn at his house. Second, Ms. Trujillo could be fearful of

Gunn and also buy drugs from him.

       Third, Gunn contends he could not have been the man on the telephone because

the man on the phone said he was driving to his house from Moscow, but he did not


                                             7
No. 37070-4-III
State v. Gunn


arrive at his house in Pullman until 30 to 45 minutes after the phone conversation. At the

suppression hearing, Sergeant Jordan testified that Moscow is a 15 minute drive from

Pullman, depending on traffic. We note that the man on the phone did not say he was

driving directly to his house. In addition, there may have been some traffic. The fact that

Gunn was not at his house when police arrived, but arrived shortly after expected,

provides some confirmation that the man on the phone was Gunn. It certainly is not

inconsistent with the premise that Gunn was the man on the phone.

       Fourth, Ms. Trujillo’s statement that Gunn “often” travels with an armed

individual is not necessarily inconsistent with the fact that Gunn was driving alone when

Pullman officers stopped him. It may be that Gunn was driving with an armed individual

that day, but took that individual home before being stopped by officers at his own house.

Or it may be that on this particular occasion, Gunn was not accompanied by an armed

individual. Ms. Trujillo used the term “often,” not “always.” The fact that Gunn was not

accompanied by an armed individual when he was stopped at his house does not

necessarily decrease the reliability of Ms. Trujillo’s statement.

       We conclude there is substantial evidence in the record to persuade a fair-minded,

rational person of the truth of the finding that everything Ms. Trujillo predicted came true.

But even if everything Ms. Trujillo predicted did not come true, the gravamen of her


                                              8
No. 37070-4-III
State v. Gunn


information was sufficiently accurate to sustain the more important finding that the

information provided by Ms. Trujillo was reliable. Notably, Ms. Trujillo told Sergeant

Jordan she had arranged to buy $200 worth of methamphetamine from Gunn, and two

small baggies of methamphetamine were found in his car. Also, Ms. Trujillo provided an

accurate address for Gunn’s house and an accurate description of the car Gunn would be

driving. Further, Gunn’s car arrived at his house shortly after expected.

       We now turn to Gunn’s contention that law enforcement lacked a reasonable and

articulable suspicion to detain him.

       “As a general rule, warrantless searches and seizures are per se unreasonable, in

violation of the Fourth Amendment [to the United States Constitution] and article I,

section 7 of the Washington State Constitution.” State v. Duncan, 146 Wn.2d 166, 171,

43 P.3d 513 (2002). “There are, however, a few ‘jealously and carefully drawn

exceptions’ to the warrant requirement which provide for those cases where the societal

costs of obtaining a warrant . . . outweigh the reasons for prior recourse to a neutral

magistrate.” State v. Williams, 102 Wn.2d 733, 736, 689 P.2d 1065 (1984) (internal

quotation marks omitted) (quoting State v. Houser, 95 Wn.2d 143, 149, 622 P.2d 1218

(1980)). The State carries the burden of proving the seizure falls within one of the

exceptions by clear and convincing evidence. State v. Garvin, 166 Wn.2d 242, 250, 207


                                              9
No. 37070-4-III
State v. Gunn


P.3d 1266 (2009). A Terry investigative stop is one exception to the warrant requirement.

Id. at 249-50.

       To conduct a Terry stop, an officer must have “reasonable suspicion of criminal

activity based on specific and articulable facts known to the officer at the inception of the

stop.” State v. Fuentes, 183 Wn.2d 149, 158, 352 P.3d 152 (2015). The court examines

the totality of the circumstances known to the officer, including the officer’s training and

experience, the location of the stop, the conduct of the person detained, the purpose of the

stop, and the amount of physical intrusion on the suspect’s liberty. Id. The officer’s

suspicion must be individualized to the person being stopped. Id. at 159.

       If a Terry stop is based on information provided by an informant, the court must

consider whether the informant’s tip possesses “sufficient ‘indicia of reliability.’” State

v. Marcum, 149 Wn. App. 894, 903-04, 205 P.3d 969 (2009) (internal quotation marks

omitted) (quoting State v. Sieler, 95 Wn.2d 43, 47, 621 P.2d 1272 (1980)). When

determining whether sufficient “indicia of reliability” exists, courts will consider

“primarily ‘(1) whether the informant is reliable, (2) whether the information was

obtained in a reliable fashion, and (3) whether the officers can corroborate any details of

the informant’s tip.’” State v. Howerton, 187 Wn. App. 357, 365, 348 P.3d 781 (2015)

(quoting State v. Lee, 147 Wn. App. 912, 918, 199 P.3d 445 (2008)).


                                             10
No. 37070-4-III
State v. Gunn


       First, the trial court found that Ms. Trujillo was reliable, and Gunn has not

challenged this finding. The finding is supported by substantial evidence. Here, Ms.

Trujillo offered Sergeant Jordan information in order to avoid being booked into jail and

to receive favor with the prosecutor. In order to receive this deal, she had to be truthful.

Ms. Trujillo gave this information in conjunction with statements against her own penal

interest. An informant’s admission against penal interest can favor truthfulness and

reliability. State v. Chamberlin, 161 Wn.2d 30, 42, 162 P.3d 389 (2007). Sergeant

Jordan had used information provided by Ms. Trujillo in the past to execute two felony

arrest warrants.

       Second, Sergeant Jordan obtained this information in a reliable fashion. Ms.

Trujillo placed a call to a person she said was Gunn, and the sergeant heard a man’s voice

confirm he would sell $200 of methamphetamine to her at his house in Pullman.

Although Sergeant Jordan did not know Gunn’s voice, he could reasonably assume that

Ms. Trujillo called Gunn. Ms. Trujillo had proved herself reliable in the past, and

Sergeant Jordan could have later compared the phone number Ms. Trujillo called with

Gunn’s phone number. If the numbers did not match, Ms. Trujillo would not receive

favorable consideration in a plea deal. Although Sergeant Jordan did not compare the




                                             11
No. 37070-4-III
State v. Gunn


telephone numbers, Ms. Trujillo knew he could. This enhanced the reliability that the call

Ms. Trujillo made was to Gunn.

       Third, Sergeant Jordan corroborated details of Ms. Trujillo’s tip. Sergeant Jordan

heard a man agree to sell $200 worth of methamphetamine to Ms. Trujillo, say that he

was driving from Moscow, Idaho, to his house in Pullman, and that the exchange would

take place at his house. Ms. Trujillo said she had purchased drugs from Gunn in the past,

described where Gunn lived, and described Gunn’s car as a blue Oldsmobile. Sergeant

Jordan corroborated that Gunn had a recent conviction for delivery of a controlled

substance, corroborated Gunn’s address, and corroborated that a blue Oldsmobile drove

toward Gunn’s residence near the anticipated time.

       The trial court did not err in concluding that Ms. Trujillo’s tip to Sergeant Jordan

contained sufficient indicia of reliability and that law enforcement had a reasonable

articulable suspicion to stop Gunn. We conclude the trial court did not err by denying

Gunn’s motion to suppress the evidence of drugs.




                                             12
No. 37070-4-111
State v. Gunn


       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                          Lawrence-Berrey,   J.,
                                                                             j
WE CONCUR:




Pennell, C.J.




                                            13